Order entered April 3. 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01327-CV

                              MACARIO FLORES, Appellant

                                              V.

             FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-05190-C

                                          ORDER
       Before the Court is appellee’s March 24, 2014 motion to dismiss the appeal or alternative

motion to submit the appeal without the reporter’s record. In an order dated March 28, 2014, we

ordered the appeal to be submitted without a reporter’s record and set a deadline of April 27,

2014 for appellant’s brief. Accordingly, we DENY appellee’s motion.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE